Citation Nr: 1818478	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-06  948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from December 1960 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in July 2017, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The issue of service connection for a right knee disability has been raised by the record in the June 2013 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's left knee disability did not have its onset in service, is not otherwise the result of a disease or injury incurred in service, and was not incurred within a year of active service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran participated in the Fully Developed Claim Program (FDC).  The FDC was designed to expedite the claims process.  Thus, the Veteran received complete VCAA notice in conjunction with his April 2013 application for benefits.  See VA Form 21-526EZ; Veterans Benefits Administration (VBA) Fast Letter 12-25, The Fully Developed Claim Program, November 8, 2012; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159 (b) (2017).

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in conjunction with his claim.  Overall, the examiner provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran did not return a release form sent to him in August 2017 in order for VA to assist him in obtaining records from University of Nebraska Medical Center.  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

The STRs show that in October 1961 the Veteran injured his right knee playing football and was diagnosed with a sprain.  In January 1963, it was noted that the Veteran had pain in the left upper tibia just below the knee.  On examination there was soft tissue swelling with tenderness.  The knee was noted to be okay, and the Veteran was diagnosed with a left knee contusion.  The Veteran indicated on an August 1963 medical history report that he had had a trick or locked knee.  He did not indicate which knee he was referring to.  No abnormalities related to the knees were noted on the August 1963 discharge examination report.

At April 2013 VA treatment the Veteran complained of left knee osteoarthritis that he thought was related to an in-service 1961 injury.  He reported left knee pain that had been present for three months.

The Veteran had a VA examination in June 2013 at which he was diagnosed with left knee degenerative joint disease.  He described persistent pain and intermittent swelling.  The symptoms had been significant over the past year, and two injections had provided limited benefit.  The Veteran reported that the current left knee condition was due to the 1961 in-service football injury, and he felt that the STRs stating a 1961 football related right knee injury were in error.  He did not feel that 1963 left knee contusion was the cause of ongoing problems.

The examiner opined that it was less likely than not that the left knee disability was due to or the result of an injury or trauma from active service.  It was noted that there was no follow-up treatment in service and no evidence of a left knee problem at discharge.  Therefore, the examiner felt that the left knee contusion was an acute event that resolved without sequelae or residuals resulting in a chronic left knee condition.  It was noted that the STRs clearly showed that the 1961 football injury was related to the right knee.  In addition, the Veteran described no significant problems with either knee in the year subsequent to discharge.  The current left knee disability began six to 12 months before the VA examination.  

April 2013 VA treatment records note that the Veteran had undergone a left knee total arthroplasty.  The treatment records do not contain any opinions on etiology.

In January 2018, the Veteran's representative wrote that the rationale for the VA examiner's opinion was inadequate because the examiner wrote that there were no further complications with the knee after January 1963, and the Veteran's August 1963 medical history report could indicate that he was still having difficulty with the left knee.  The Board notes that the examiner also wrote that the Veteran reported a trick knee at the time of discharge and considered the lack of a left knee problem on the discharge examination.  Probative value is given to the VA examiner's opinion because in addition to considering the STRs, the examiner noted that the Veteran reported not having much problems with his knees over the years after discharge from service, and that it was only in the past six months to a year that he began experiencing his current left knee problems.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (" [M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion." ); see also Stefl v. Nicholson, 21 Vet. App. at 124.  There are no competent opinions of records indicating that the left knee disability is related to service.

Because the evidence preponderates against the claim of service connection for a left knee disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left knee disability is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


